State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   518231
________________________________

In the Matter of the Claim of
   FAYLENE N. FAISON,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Rose, Devine and Clark, JJ.

                             __________


      Faylene N. Faison, Kinston, North Carolina, appellant
pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 19, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Claimant was employed in the childcare field by the
employer, a temporary agency. Although claimant initially held a
position that allowed her to work directly with children, she was
later assigned to a position that was administrative in nature
and included data entry. After approximately five months,
claimant requested to be returned to childcare work but no
positions were available, and claimant was given a position as a
receptionist and an administrative assistant. Claimant informed
the employer that she would not continue to work at an
administrative position and, after the employer requested at
least two weeks notice, it was agreed that claimant's last day of
                              -2-                518231

work would be May 25, 2012. The Unemployment Insurance Appeal
Board ultimately determined that claimant had voluntarily
separated from her employment without good cause, and she now
appeals.

      We affirm. "Whether a claimant has voluntarily left
employment [without good cause] is a factual issue to be resolved
by the Board, and its determination will not be disturbed so long
as it is supported by substantial evidence" (Matter of Georgatos
[Commissioner of Labor], 100 AD3d 1130, 1130 [2012] [internal
quotation marks and citations omitted]; see Matter of Esposito
[Commissioner of Labor], 62 AD3d 1202, 1202 [2009]). Although
claimant conceded at the hearing that continuing work was
available, she asserts that she had good cause to resign because
the employer unilaterally changed the terms and conditions of her
employment when the employer assigned her administrative work in
a childcare setting rather than a position working directly with
children. The employer testified, however, that claimant was
informed that the nature of the assignments would vary at the
time she was hired. Moreover, even assuming that the employer
had changed the terms and conditions of her employment, claimant
continued to work for approximately five months under the alleged
change. Under these circumstances, substantial evidence supports
the Board's determination that claimant voluntarily left her
employment without good cause (see Matter of Esposito
[Commissioner of Labor], 62 AD3d at 1202; Matter of Fox
[Commissioner of Labor], 16 AD3d 758, 759 [2005]; see also Matter
of Georgatos [Commissioner of Labor], 100 AD3d at 1130-1131).

      Peters, P.J., Lahtinen, Rose, Devine and Clark, JJ.,
concur.
                        -3-                  518231

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court